department of the treasury internal_revenue_service washington d c significant index no contact person id number contact telephone reference t eo ra t mar 200i legend dear sir or madam this is in response to m's request for a ruling that it is a qualified_state_tuition_program operating as a savings program exempt from federal_income_tax under sec_529 of the internal_revenue_code hereafter code m was established pursuant to authorizing legislation enacted by the n state legislature the authorizing legislation including proposed amendments states that the purposes of the program are to encourage elementary and secondary students in n to achieve high standards of performance and establish lifelong habits of fiscal responsibility through savings o to encourage education and the means of education to encourage attendance at higher education institutions to provide families additional means of striving for higher education through the n family college savings pian that may be established under this article to help provide the benefits of higher education to the people of n to promote the economic development of the state by creating opportunities for a more highly educated workforce to increase employment opportunities in n to encourage a working partnership among the people of n including n families and elementary and secondary schools higher education institutions financial institutions and state government in furthering a greater rate of savings and greater participation in higher education the authorizing legislation provides that the board_of directors of the n education savings authority will govern m the authority is responsible for the management and operation of m which is the n family college savings_plan the board_of the authority is composed of the following members the following four ex-officio members or directors a the state treasurer of n b the n state superintendent of public instruction c the n state commissioner of higher education d the n state budget director five appointed members or directors who a are appointed by the governor of n and b have knowledge skill and experience in academic business financial or education fields the authorizing legislation also provides that the board_of the authority will have all powers necessary to carry out and effectuate the purposes and objectives of m and the powers delegated by law or executive_order including the following powers bf to develop and implement the education savings programs and other savings programs and services consistent with the purposes and objectives of the enabling legislation through a rules adopted under applicable n state law or b rules guidelines procedures or policies established by the board and approved by the n higher education commission to retain professional services including the following a financial advisers and managers b custodians and other fiduciaries c investment advisers and managers d accountants and auditors e consultants and other experts f actuarial services providers g attorneys to establish minimum account deposit amounts both initial and periodic to employ persons if the board chooses and as may be necessary and to fix the terms of their employment to recommend legislation to the governor and general assembly of n to apply for designation as a tax exempt entity under the internal_revenue_code to adopt such rules bylaws procedures guidelines and policies as are necessary to carry out the education savings programs and other savings programs and services and the authority's management and operations to sue and be sued to provide or facilitate provision of benefits and incentives for the benefit of qualified beneficiaries account owners contributors or account beneficiaries as the board's resources allow or as are directed or provided for by the general assembly z yr to conform the education savings programs and other savings programs to federal tax advantages or incentives as in existence periodically to the extent consistent with purposes and objectives of this article to interpret in rules policies guidelines and procedures the provisions of this article broadly in light of the purposes and objectives of this article to charge impose and collect administrative fees and service charges in connection with any agreement contract or transaction under an education savings program or other savings program or services to have perpetual succession under the authorizing legislation the board_of the authority also has the responsibility of preparing an annual report regarding the status of m and transmitting the report to n's governor and general assembly m will also make the report available to designated beneficiaries account owners and members of the general_public upon request m's sole activity is the administration of the n sponsored college savings program m was established to permit account owners to save for qualified_higher_education_expenses of designated beneficiaries the authorizing legislation provides that individual accounts and all earnings or interest on accounts are exempt from taxation in n to the extent that those amounts earnings and interest are exempt from federal taxation under federal_law m's program procedures and operations referred to as program rules provide that the terms qualified_higher_education_expenses and eligible_educational_institution shall have the same meaning given such terms under sec_529 and of the code m also has a procedures manual that explains the program rules to account owners and designated beneficiaries the n education savings authority has contracted with an independent entity to serve as m’s program administrator m's program rules provide that the program administrator will perform the following functions generally administer and carry out the program according to the directions and policies of the board post contributions to accounts within seven business days following verification that such contributions consist of fully collected funds and allocate investment earnings to accounts quarterly collect all administrative fees either directly from account owners or accounts and deposit them into the administrative account in the name of m and disburse such funds at such times and in such amounts to m as reasonably directed by the authority provide the authority and all appropriate governmental and regulatory agencies all reports and information as may be required or deemed necessary to obtain tax advantages available under state or federal laws provide regular reports at least quarterly to each account owner showing all contributions withdrawals and earnings posted to each account during the previous reporting_period upon request provide a copy of the annual report and audited financial statements prepared for the governor and general assembly of n to an account owner or beneficiary provide reports at least quarterly to the authority containing such information as requested by the authority within seven business days following the end of the quarter comply with terms and conditions of the contract with the authority comply with all laws rules regulations and policies applicable to the program an account owner is required to submit an application and execute an adoption_agreement to open an education savings account on behalf of a designated_beneficiary a designated_beneficiary is not required to be a member_of_the_family of the account owner a designated_beneficiary may be a resident of any state m's program rules permit a change in designated beneficiaries provided that the substitute beneficiary is a member_of_the_family as that term is defined in sec_529 of the code of the former beneficiary m's program rules provide that m will maintain a separate_account for each designated_beneficiary account owners will receive a statement each calendar_quarter f containing beginning and ending account balances and total contributions distributions and earnings for the quarter m's program rules state that there is no limit on the number of accounts that may be opened for one designated_beneficiary by different account owners however the program rules provide that the total of all account balances total contributions and earnings thereon held on behalf of a designated_beneficiary may not exceed the amount necessary to pay for four years of qualified_higher_education_expenses at o a private university in the state of n currently this amount is dollar_figure the program rules provide that the board_of the authority may increase the number of years used in this calculation from four to a maximum of five m will maintain records to ensure that contributions cannot be made to any account which would result in the total of all account balances held on behalf of a designated_beneficiary to exceed dollar_figure including accrued earnings up through the date of contribution m's program rules state that contributions must be made in cash only the rules provide that payment options include such methods as payroll deductions and electronic funds transfer m's program rules provide that funds held by the program shall not be used by account owners or designated beneficiaries as security for a loan except as provided below m’s program rules require that distributions which are not used to pay qualified_higher_education_expenses as defined in sec_529 of the code of the designated_beneficiary are subject_to a penalty equal to ten percent of the portion of the distribution that constitutes earnings in the event an account is cancelled for reasons other than those stated below the program will charge a cancellation fee of dollar_figure the program rules and procedures manual provide that refunds will be made without penalty in the event of the death or disability of the designated_beneficiary or receipt by the designated_beneficiary of a full or partial scholarship or an allowance or payment as described in sec_135 or c of the code in an amount that is not less than the amount of the refund before the refund is made an account owner must provide the program administrator with as applicable a copy of the designated beneficiary's death certificate or other proof of death acceptable under state law a written certification from a qualified and licensed physician concerning the disability of the designated_beneficiary or written third party verification of receipt by the designated_beneficiary of a scholarship or allowance or payment described in sec_135 or c and the amount of the scholarship allowance or payment oe m’s program rules provide that in order to receive a distribution of funds for qualified_higher_education_expenses the account owner must submit a distribution authorization form to m at least days prior to the designated beneficiary's enroliment at an educational_institution to allow time for the program to confirm that the intended educational_institution is an eligibie education institution described in sec_529 of the code invoices from eligible educational institutions for tuition required fees and room and board must be forwarded along with an expense form to the program administrator for payment directly to the educational_institution distributions to pay other qualified_higher_education_expenses are made on a reimbursement basis for reimbursement of these expenses legible copies of receipts and proof of payment must be sent to the program administrator along with an expense form at the end of each calendar_year for which there was a distribution the designated_beneficiary must certify in a manner specified by the program that the designated_beneficiary was enrolled and attended school for the preceding term and the full amount of any refunds attributable to any prior distributions if the certification required by the program is not received the program will consider the distributions for that term to be distributions subject_to the penalty and shall levy the penalty of ten percent of earnings against the remaining balance in the account if a requested distribution would exhaust the balance in the account the program will withhold the amount necessary to pay the penalty on presentation of the certification the program will distribute the withheld amount to the designated_beneficiary assuming no refunds were received the authorizing legislation provides that m's investment policies will be established and implemented by the board_of the authority m permits account owners a choice of two investment strategies under the first strategy contributions are invested on a program-wide basis in one of four mutual_fund portfolios based upon the age of the designated_beneficiary the investment allocations among money market funds bonds and stocks in the age-banded portfolios are determined by the board_of the authority with the assistance of professional financial and investment consultants under the second strategy the account owner may choose to invest contributions to the account in up to four different mutual funds consisting of two equity funds a bond fund and a bond market index fund the board_of the authority determines the assets and allocations in these funds with the assistance of professional financial and investment consultants once contributions are invested in a specific option they may not be moved to a different fund funds previously invested cannot be invested in new options under this second strategy account owners may vary the percentage of contributions going into each fund once per quarter by submitting an investment selection form the form must be received by the program no later than the day of the month preceding the calendar_quarter in which the election is to be effective changes apply only to new contributions received after the effective date of the new investment selection b c b- sec_529 of the code provides for the exemption from federal_income_tax of qualified_state tuition_programs sec_529 of the code provides that the term ‘qualified state tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof- a under which a person- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver or payment of qualified_higher_education_expenses of the beneficiary or ii may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other requirements of this subsection sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that purchases or contributions may only be made in cash __ sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it imposes a more than de_minimis penalty on any refund of earings from the account which are not- a used for qualified_higher_education_expenses of the designated_beneficiary b made on account of the death or disability of the designated_beneficiary or c made on account of scholarship or allowance or payment described in sec_135 or c received by the designated_beneficiary to the extent the amount of the refund does not exceed the amount of the scholarship allowance or payment sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that any contributor to or designated_beneficiary under such program may not directly or indirectly direct the investment of any contributions to the program or any earnings thereon sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program if it allows any interest in the program or any portion thereof to be used as security for a loan sec_529 of the code provides that a program shail not be treated as a qualified_state_tuition_program unless it provides adequate safeguards to prevent contributions on behalf of a designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary m was established pursuant to legislation enacted by n’s state legislature which provides that m is governed by the board_of directors of the n education savings authority the authority is responsible for the management and operation of m the board_of directors includes the n state treasurer the n state superintendent of public instruction the n state commissioner of higher education the n state budget director and five members appointed by the governor of n who have knowledge skills and experience in the academic business financial or education fields these board members from n’s public and educational sectors demonstrate n’s active involvement in the administration and management of m the authorizing legislation grants the board_of the authority the powers necessary to carry out and effectuate the purposes and objectives of the education savings program including the power to adopt rules bylaws procedures guidelines and policies necessary to carry out the purposes and objectives of the program retain professional services establish minimum account deposit amounts employ persons recommend legislation seek rulings relating to qualification of the program and make any changes to the program required to qualify under sec_529 of the code to sue and be sued to facilitate provision of benefits and incentives of participants in the program to charge impose and collect administrative fees and to have perpetual succession the board also has the responsibility of preparing an annual report regarding the status of m and transmitting the report to n's governor and general assembly m will also make the report available to designated beneficiaries account owners and members of the general_public upon request n has demonstrated that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of the program ss m will provide for the operation of a savings program as described in sec_529 of the code for the purpose of meeting the qualified_higher_education_expenses as defined in sec_529 of the code of designated beneficiaries within the meaning of sec_529 of the code m’s program rules provide that contributions to the plan can only be made in cash pursuant to sec_529 of the code m will administer the program in a manner that verifies distributions and imposes and collects penalties if a distribution from any account is not used exclusively for qualified_higher_education_expenses of the designated_beneficiary the amount of the distribution will be reduced by a penalty equal to ten percent of the eamings portion of the distribution m’s program rules implement practices and procedures to identify whether a distribution is subject_to a penalty and to collect any penaity that is due in the case of any distribution other than a distribution used exclusively for the payment of qualified_higher_education_expenses or made on account of the death or disability of the designated_beneficiary or the receipt by the designated_beneficiary of a scholarship or certain other educational_assistance in an amount that is not less than the amount of the distribution the amount of the distribution will be reduced bya penalty equal to ten percent of the earnings portion of the distribution the amount of the penalty is sufficient to discourage individuals who do not intend to save for higher education expenses from investing in an account with m in order to obtain deferral of income for federal_income_tax purposes under the program distributions for qualified_higher_education_expenses are made directly to eligible educational institutions or to account owners and designated beneficiaries for reimbursement of expenses previously paid for which the account owner or the designated_beneficiary submits proof of payment if a requested distribution would exhaust the balance in the account the program will withhold the amount necessary to pay the penalty on presentation of a certification verifying that the designated_beneficiary was enrolled and attended school for the academic period for which the distribution was made and no refunds were received the program will distribute the withheld amount to the designated_beneficiary therefore m will impose more than a de_minimis penalty on refunds of earnings as required by sec_529 of the code m will maintain a separate_account for each designated_beneficiary and provide reports to the account owner each calendar_quarter showing account activity for the relevant period pursuant to sec_529 of the code account information will include the amounts contributed to each account earnings on the contributions distributions from the account and the account balance m's program rules provide that account owners and designated beneficiaries will not have the power to directly or indirectly direct the investment of earnings or contributions to the plan pursuant to sec_529 of the code the program offers two investment strategies under the first strategy contributions are invested on a program-wide basis in one of four mutual_fund portfolios based upon the age of the designated_beneficiary the board_of the authority determines the allocations among money market funds bonds and stocks in the age-banded portfolios with the assistance of professional financial and investment consultants under the second strategy the account owner may choose to invest contributions in up to four different mutual funds consisting of two equity funds a bond fund and a bond market index fund the board_of the authority determines the assets and allocations in these funds with the assistance of professional financial and investment consultants under this second strategy account owners are permitted to change the investment selection quarterly provided that changes apply only to subsequent contributions amounts previously invested cannot be moved from one mutual_fund to a different fund the ability to select from among various investment options offered by the program does not constitute the power to directly or indirectly direct investments as described in sec_529 m's program rules do not permit the account owners and designated beneficiaries to use the account as security for a loan pursuant to sec_529 of the code the board_of the authority has determined that the amount necessary to provide for the qualified_higher_education_expenses of a designated_beneficiary may not exceed the amount needed to pay for four years of qualified_higher_education_expenses at o a private university in the state of n contributions cannot be made to any account which would result in the total of all account balances total contributions and earnings thereon held on behalf of a designated_beneficiary to exceed the program limit of dollar_figure which is the amount currently needed to pay for four years of qualified_higher_education_expenses at o contributed on behalf of each designated_beneficiary are not in excess of the funds required to meet the qualified_higher_education_expenses of the designated_beneficiary pursuant to sec_529 of the code m will maintain records to ensure that the amounts paid or based on the above we rule that m meets the requirements for exemption from federal_income_tax as a qualified_state_tuition_program described in sec_529 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent zso there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein because this letter could help resolve any future questions about m's exempt status please keep a copy of this ruling in the organization's permanent records sincerely yours director exempt_organizations rulings and agreements bif
